I can not concur in the majority opinion, for two reasons:
(a) While the above opinion does not set forth the facts upon which the general grounds of the motion for new trial were overruled, from a careful reading of the evidence in this case I am unable to find any evidence which would have authorized the conviction of this accused; and I think the court erred in overruling the motion for new trial on the general grounds.
(b) Nor can I concur in the fourth and fifth divisions of the opinion of the majority. As to the fourth division, the court permitted the State to introduce evidence showing that sixteen months before the killing the accused was present at the place when Ernest Fuller, one of those who was jointly indicted with her in the present case, but separately tried, took part in a robbery. There was no evidence that the accused took part in the robbery, or was ever tried, indicted, or charged with participation therein. As to the fifth division, the court permitted the State to introduce the indictment and plea of guilty of Ernest Fuller for the above robbery. In the trial of an accused the rules of evidence permit the State to introduce evidence of guilt of similar crimes, or other crimes, where it would illustrate motive, scheme, or plan. The State having produced some evidence that the motive for the killing was robbery, evidence that would have established the guilt of the accused of *Page 397 
having committed robbery sixteen months previously would have been proper; but evidence that only shows presence at the place when some one else committed robbery could in no way illustrate her guilt of murder. The rule permits the State to show that the accused has previously committed similar crimes, but this rule does not extend to the limit of showing that some one jointly indicted with the accused has committed similar crimes in the presence of accused. Such a construction goes beyond the scope of the rule. I do not think this evidence was relevant as illustrating any participation in the murder, but do think it was prejudicial and injurious to the accused.